Totten, J.:
Williams is indicted under the act of 1825, ch. 63, sec. 3 [Code, secs. 6521-6523], for repossessing' himself of land after being dispossessed in an action of forcible entry and detainer. After the recovery by the plaintiff in the action of forcible entry and detainer, an officer went upon the land to execute the writ of possession. The defendant was absent, and the officer gave the wife and children four days to yield up possession, which they did, and the officer returned afterwards and found them gone.
The court below held this to be a dispossession within the meaning of the act. In this there was no error.
Judgment affirmed.